FILED: December 7, 2006
IN THE SUPREME COURT OF THE STATE OF OREGON



In the Matter of the Application of



PAUL D. GEAR,
for Reinstatement as an Active Member of the Oregon State Bar.
(SC S51991)
En Banc
On review of the decision of a trial panel of the
Disciplinary Board.
Submitted on the record November 14, 2006.
Jeffrey D. Sapiro, Disciplinary Counsel, Lake Oswego, filed
the brief for the Oregon State Bar.
No appearance for applicant. 
PER CURIAM
The application for reinstatement is denied.
PER CURIAM
This is a lawyer reinstatement proceeding respecting a lawyer (applicant) who
presently is under suspension from practice.  The Oregon State Bar (Bar) filed a Statement of
Objections to Reinstatement and, at a hearing before a trial panel of the Disciplinary Board,
produced evidence that it believed demonstrated that applicant did not possess the requisite
character and fitness to practice law, BR 8.1(b), or have the requisite learning and ability to
practice law, BR 8.1(c).  The Bar's objections and evidence were that applicant (1) had been
suspended for misconduct on three separate occasions and had not demonstrated that he had
addressed the causes of the misconduct; (2) had a history of physical or mental health conditions
affecting his behavior; (3) had problems with anger control leading in one instance to his arrest
on allegations of domestic violence; (4) had not been financially responsible; and (5) had not
demonstrated that he had remained current in his knowledge of the law during the four years
since his suspension.  
Applicant had the burden to prove by clear and convincing evidence that he met
the standard for reinstatement.  BR 8.12.  Applicant did not file a responsive pleading, BR 8.10,
and did not appear at the hearing or produce any evidence of the requisite character, fitness, or
ability.  Applicant also did not file a brief with this court, and, pursuant to ORAP 11.25(3)(a),
the Bar waived oral argument and submitted the case on the record.  After conducting the de
novo review required by ORS 9.536(2), we agree with the trial panel that applicant did not
sustain his burden of proof.  
The application for reinstatement is denied.